DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-20 are stated below.
Regarding independent Claim 1, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “transmitting an authentication credential from a user device to at least one server; validating the authentication credential at the at least one server; transmitting, from the at least one server and by the user device, one or more encrypted codes to one or more secondary devices, wherein the one or more secondary devices share a common network connection with the user device; decrypting each one of the one or more encrypted codes on at least one of the one or more secondary devices; transmitting each decrypted version of the one or more encrypted codes to the user device; transmitting a combined decrypted version of the one or more encrypted codes to the at least one server; and permitting access to a computer device based on the transmission of the decrypted version of the one or more encrypted codes to the at least one server, wherein the decryption occurs only if the common network connection exists, and wherein the common network connection is selected from the group consisting of: i) a Bluetooth network connection, ii) an intranet network connection, iii) a near field communication (NFC) connection, and iv) a mesh network connection” in combination with all the elements of the independent claim.
The dependent claims 2-10 are allowable due to their dependence on independent claim 1.

Regarding independent Claim 11, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “validate an authentication credential received from a user device; periodically transmit one or more one or more 
The dependent claims 12-16 are allowable due to their dependence on independent claim 11.


Regarding independent Claim 17, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “receive, from at least one server, a confirmation that an authorization credential is valid; after receipt of the confirmation that the authorization credential is valid, receive, from one or more secondary devices, at least one decrypted version of one or more encrypted codes, wherein the one or more encrypted codes are transmitted from the at least one server to the user device; transmit the at least one decrypted version of the one or more encrypted codes to the at least one server, wherein the one or more secondary devices share a common network connection with the user device; and receive access to a computer device based on the transmission of the at least one decrypted version of the one or more encrypted codes, wherein receipt of the least one decrypted version of the one or more encrypted codes occurs only if the common network connection exists” in combination with all the elements of the independent claim.
The dependent claims 18-20 are allowable due to their dependence on independent claim 17.


The closest prior art made of record are:
Barbour et al. USPN10,536,436 teaches a system and method for client authentication utilizing encrypted one time passwords.  A service receives, from a client, a claim of access to a second shared secret and determines whether the first shared secret and the second shared secret match.  If the shared 
Rasheed et al. US2016/0286393 teaches a system and a method for seamless out of band authentication. Requesting, by an authentication logic of a system during a multi-factor authentication of a user of the system to obtain access to a first service, a token to be sent from a second system associated with the first service to a third system associated with the user; receive, in the authentication logic, the token from the third system without user involvement via a secure channel; and send the token from the authentication logic to the second system to authenticate the user.  
Shah US2020/0204540 teaches a system and a method for cross device access to one time passwords.  A user may provide sign-in credentials to a secure service via an application or website user interface.  The user may be prompted to authenticate the user's identity by confirming a one-time-password sent from the secure service to a secondary device via an electronic message.  The secondary device may analyze received messages, or message notifications, to determine whether they include a one-time-password.  If a one-time-password is identified in a received message, the one-time-password may be automatically sent from the secondary device to a target computing device.  The one-time-password may be sent securely to the target computing device via Bluetooth.  The one-time-password may be automatically inserted into a one-time-password field or copied to a notepad or password manager. 
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495